Contracts; equitable adjustment; Government-furnished material. — Plaintiff contracted to supply the Government a a quantity of flyer’s kit bags and gave the Government an option, at the same price, of ordering an additional quantity, which option was exercised. The controversy involves the difference in price of the 36-inch cloth which the Government furnished for use in manufacturing the additional kit bags and of the 28-inch cloth furnished by the Government for the first group. The contracting officer’s denial of plaintiff’s claim for the difference was affirmed by the Armed Services Board of Contract Appeals. Plaintiff filed in this court a petition for review of the administrative decision. On November 24, 1969, Trial Commissioner David Schwartz filed an opinion on cross-motions for summary judgment, holding that plaintiff was entitled to recover. This case comes before the court on a stipulation of the parties in which it is stated that a written offer was submitted by plaintiff and duly accepted on behalf of defendant, whereby plaintiff agreed to accept the sum of $7,000.00 in full settlement of all claims set forth in the petition, and defendant consented to the entry of judgment in that amount. On March 31, 1970, the court entered judgment for plaintiff for $7,000.00.